DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 7, 9-12, 14, 15, 18, 19, 21-28, 30-37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2001-180763).  Note:  A machine translation is being used for JP 2001-180763.
Considering Claims 1-3, 6, 7, 9-12, 14, 21, 22, and 25:  Kurihara et al. teaches an article comprising a paper substrate (¶0014) coated with a multilayer film that is either shellac coating/zein coating or zein coating/shellac coating/ zein coating (¶0017).  
	Kurihara et al. does not teach the shellac layer as being oleophobic and hydrophilic.  However, Kurihara et al. teaches that chitosan is a known alternative for shellac in food containers (¶0003).  It would have been obvious to a person having ordinary skill in the art to have replaced the shellac layer with chitosan, and the motivation to do so would have been, as Kurihara et al. suggests, it is less likely to crack than shellac (¶0003).
Considering Claim 15:  Kurihara et al. teaches the amount of zein as being a result effective variable controlling the water and oil resistance of the coating (¶0030).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of zein through routine experimentation, and the motivation to do so would have been, as Kurihara et al. suggests, to provide sufficient oil and water resistance to the container.
Considering Claim 18:  Kurihara et al. does not contain omniphobic polymers in the layers.
Considering Claim 19:  As chitosan is hydrophilic and zein is hydrophobic, the two compounds would be incompatible if mixed.
Considering Claims 23 and 24:  Kurihara et al. teaches the article as being a food container (¶0001-02).
Considering Claim 26:  Kurihara et al. teaches the article as being a free standing paper/film (¶0008).
Considering Claim 27:  Kurihara et al. teaches two applications of the shellac/zein multilayer (¶0040).  One of the interior layers formed in the multilayer stack would rad on the fourth layer of the claim.
Considering Claim 28:  Kurihara et al. teaches treating both sides of the paper substrate (¶0016).
Considering Claim 30, 31, and 33-35:  Kurihara et al. is silent towards the kit rate, cobb value, and permeability and uptake of the article.  However, Kurihara et al. teaches the same composition as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.  As such, Ito et al. would inherently have the claimed properties due to having the claimed chemical structures.
Considering Claim 32:  Kurihara et al. teaches the amount of coating in terms of g/m2 (¶0033), but is silent towards the thickness.  It would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the coating through routine experimentation, and the motivation to do so would have been, as Kurihara et al. suggests, to provide good crack resistance and minimize the coating costs (¶0033).
Considering Claim 36 and 37:  Kurihara et al. teaches the amount of zein and shellac as being a result effective variable controlling the water and oil resistance of the coating (¶0030).  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of zein .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2001-180763) as applied to claim 1 above, and further in view of Renn (US 2007/0292643).
Considering Claim 29:  Kurihara et al. teaches the article of claim 1 as shown above.
	Kurihara et al. does not the claimed additives in the coating.  However, Renn teaches adding coloring additives (a dye or pigment) to a zein coating for a paper substrate (¶0020).  Kurihara et al. and Renn are analogous art as they are concerned with the same field of endeavor, namely zein coatings for paper substrates.  It would have been obvious to a person having ordinary skill in the art to have used the coloring additive of Renn in the coating of Kurihara et al., and the motivation to do so would have been, as Renn suggests, to provide the desired color to the article.  

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2001-180763).
Considering Claim 38:  Kurihara et al. teaches an article comprising a paper substrate (¶0014) coated with a multilayer film that is either shellac coating/zein coating or zein coating/shellac coating/ zein coating (¶0017).  Kurihara et al. teaches providing a substrate, coating a first layer on the substrate, applying a second layer on the substrate.  
	Kurihara et al. does not teach the shellac layer as being oleophobic and hydrophilic.  However, Kurihara et al. teaches that chitosan is a known alternative for shellac in food containers (¶0003).  It would have been obvious to a person having ordinary skill in the art to have replaced the shellac layer with chitosan, and the motivation to do so would have been, as Kurihara et al. suggests, it is less likely to crack than shellac (¶0003).
Considering Claims 40 and 41:  Kurihara et al. teaches forming the zein coating by dissolving zein in ethanol and applying the coating to the substrate (¶0027).  The ethanol would evaporate under atmospheric conditions (25 ºC), and thus would read on drying.
	Kurihara et al. is silent towards the drying time.  However, it would have been obvious to a person having ordinary skill in the art to have optimized the drying time through routine experimentation, and the motivation to do so would have been to allow for complete removal of the volatile solvents.

s 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2001-180763) as applied to claim 38 above, and further in view of Ito et al. (US 2010/0047323).
Considering Claim 39:  Kurihara et al. teaches the process of claim 38 as shown above.
	Kurihara et al. does not teach the means of coating with the chitosan.  However, Ito et al. teaches applying a mixture comprising water and chitosan upon a substrate, and drying the coating to remove moisture/water (¶0026; 0032; 0048).  Kurihara et al. and Ito et al. are analogous art as they are concerned with a similar technical difficulty, namely coating with chitosan.  It would have bene obvious to a person having ordinary skill in the art to have used the process of Ito et al. to prepare the coating of Kurihara et al., and the motivation to do so would have been, as Ito et al. suggests, it is the conventional means for coating a substrate with a chitosan coating.  

Response to Arguments
Applicant's arguments filed December 10, 2021 have been fully considered but they are not persuasive, because:
The applicant’s argument that Kurihara et al. teaches away from the use of chitosan is not persuasive.  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  See MPEP § 2123.  Kurihara et al. teaches that chitosan is a known alternative for shellac in food containers (¶0003).  It would have been obvious to a person having ordinary skill in the art to have replaced the shellac layer with chitosan, and the motivation to do so would have been, as Kurihara et al. suggests, it is less likely to crack than shellac (¶0003).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767